Wade, 'O. J.
Under the liberal rule obtaining in this State, the court erred in declining to allow the proffered amendment which set up that the value of the mule damaged by the defendant’s automobile was partially and not wholly destroyed. With this amendment allowed, recovery for the value of its feed and the attention expended on the mule during the period of its convalescence from the injury was allowable in connection with a recovery for the partial depreciation of its market value, and the court therefore erred in dismissing the petition as corrected by the proposed amendment. City of Columbus v. Anglin, 120 Ga. 785, 793 (48 S. E. 318).

Judgment reversed.


Jenkins and Luke, JJ., concur.